UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4537


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

NATHANIEL COLLETON,

                Defendant - Appellant.



                            No. 11-4538


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

NATHANIEL COLLETON, a/k/a Kiki,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Charleston.      David C. Norton, Chief
District Judge. (2:09-cr-01084-DCN-1; 2:08-cr-00581-DCN-1)


Submitted:   February 21, 2012            Decided:   March 8, 2012


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Peter T. Phillips, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Nathaniel          Colleton          pled       guilty         to        one    count   of

conspiracy      to       possess       with       the    intent         to   distribute         and   to

distribute      100       grams        or     more       of       heroin,         in    violation      of

21 U.S.C. § 846 (2006), one count of possession with the intent

to    distribute         and    distribution            of    heroin         to    another      person,

resulting in the death or serious bodily injury of that person,

in violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(C) (West 2006 &

Supp. 2011), and one count of possession with the intent to

distribute and distribution of heroin while on release pending

sentencing, in violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(C)

and    18   U.S.C.        §    3147(1)        (2006).             Calculating           the    advisory

Guidelines sentence pursuant to the U.S. Sentencing Guidelines

Manual      (2010),       the    district          court          determined           the   sentencing

range was 324 to 405 months’ imprisonment.                                   The court sentenced

Colleton to a total of 324 months’ imprisonment.                                         Colleton now

appeals,      arguing           that        the     sentence            is    procedurally            and

substantively unreasonable.                      We affirm.

              We review a sentence for reasonableness under an abuse

of discretion standard.                 Gall v. United States, 552 U.S. 38, 41,

51    (2007).        A    sentence          is    procedurally           reasonable           when    the

district      court       properly          calculates            the    defendant’s           advisory

Guidelines      range,          considers          the       18    U.S.C.         § 3553(a)      (2006)

sentencing      factors,         analyzes          any       arguments        presented         by    the

                                                    3
parties, and sufficiently explains the selected sentence.                                     Id.

at 49–51.       “When rendering a sentence, the district court must

make an individualized assessment based on the facts presented,”

United   States        v.    Carter,      564       F.3d   325,      328    (4th    Cir.    2009)

(internal       quotation       marks         and     emphasis        omitted),       and    must

“adequately explain the chosen sentence to allow for meaningful

appellate       review       and     to       promote      the       perception       of     fair

sentencing.”         Gall, 552 U.S. at 50.                 “When imposing a sentence

within    the        Guidelines,          however,          the       [district        court’s]

explanation          need     not       be      elaborate            or     lengthy     because

[G]uidelines sentences themselves are in many ways tailored to

the individual and reflect approximately two decades of close

attention      to    federal       sentencing         policy.”             United    States    v.

Hernandez, 603 F.3d 267, 271 (4th Cir. 2010) (internal quotation

marks omitted).

               If    the    sentence      is     free      of    significant        procedural

error, we review the substantive reasonableness of the sentence,

“tak[ing]       into       account      the     totality        of    the    circumstances.”

Gall, 552 U.S. at 51.              If the sentence is within the appropriate

Guidelines range, this court applies a presumption on appeal

that     the        sentence       is     reasonable.                 United        States     v.

Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).                                        Such a

presumption is rebutted only by showing “that the sentence is

unreasonable         when     measured         against      the       § 3553(a)       factors.”

                                                 4
United    States     v.    Montes-Pineda,            445    F.3d     375,      379    (4th   Cir.

2006) (internal quotation marks omitted).

               Colleton        argues    that       his     sentence      is     procedurally

unreasonable because the district court failed to address and

explain why it rejected his argument for the imposition of a

below-Guidelines sentence.                 Upon our review, we conclude that

this    contention        is    without     merit.              At   sentencing,       Colleton

alluded to the circumstances surrounding the drug overdose death

of the person to whom he delivered heroin, without explaining

why    those    circumstances           merited      a     below-Guidelines           sentence.

Further,       we   conclude        that    the          district     court      provided     an

adequate        individualized           assessment,             taking        into     account

counsel’s arguments for a below-Guidelines sentence and relevant

§ 3553(a) factors.

               Finally,        we   reject          as     without       merit       Colleton’s

argument that his sentence is substantively unreasonable.                                    The

argument, in essence, asks this court to substitute its judgment

for that of the district court.                          Even if this court may have

weighed the § 3553(a) factors differently if we had resolved the

case   in   the     first       instance,    we          will    defer    to    the    district

court’s     decision       that      the    324-month            sentence       achieved      the

purposes of sentencing in Colleton’s case.                           See United States v.

Jeffery, 631 F.3d 669, 679 (4th Cir.) (“[D]istrict courts have

extremely broad discretion when determining the weight to be

                                                5
given each of the § 3553(a) factors.”), cert. denied, 132 S. Ct.

187 (2011).

          We accordingly affirm the judgments.               We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        6